                Case 8:20-bk-03608-CPM                Doc 57      Filed 05/20/20        Page 1 of 8




                                               ORDERED.
        Dated: May 19, 2020




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                      www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                                   Case No. 8:20-bk-03608-CPM
                                                                     Chapter 11

                                                                     Jointly Administered with:
CFRA, LLC
CFRA TRI-CITIES, LLC                                                 Case No. 8:20-bk-03609-CPM
                                                                     Case No. 8:20-bk-03610-CPM

                                     Debtors.
                                                              /

                       CONDITIONAL ORDER: (A) PROHIBITING
                      UTILITIES FROM ALTERING, REFUSING OR
                      DISCONTINUING SERVICE ON ACCOUNT OF
                    PRE-PETITION INVOICES; AND (B) ESTABLISHING
                 PROCEDURES FOR ADDITIONAL ADEQUATE ASSURANCES


Any interested party who fails to file and serve a written objection to the Motion (as
conditionally approved by this Order) within 30 days after entry of the Order, shall be
deemed to have consented to the provisions of this Order.




          THIS PROCEEDING is before the Court upon the Motion (“Motion”)1 [Docket No. 48]

filed by the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) for

1
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.


36950583.3 05/18/2020
               Case 8:20-bk-03608-CPM          Doc 57     Filed 05/20/20     Page 2 of 8

                                                                       Case No. 8:20-bk-03608-CPM


entry of an Order pursuant to sections 105(a) and 366 of the Bankruptcy Code and Local Rule

2081-1(g)(7): (a) prohibiting the Utility Companies set forth on Schedule 1 hereto from altering,

refusing, or discontinuing service on account of pre-petition invoices; (b) determining that the

Debtors have provided adequate assurance of future performance for the Utility Companies; (c)

setting a 30-day objection period for Utility Companies to object to the relief requested herein;

and it appearing that the relief requested is in the best interests of the Debtors’ estates, their

creditors, and other parties-in-interest; and due and adequate notice of the relief requested herein

having been given under the circumstances; and after due deliberation and cause appearing

therefore,

Accordingly, it is ORDERED:

         1.        The Motion is CONDITIONALLY GRANTED as set forth herein.

         2.        The Debtors’ provision of adequate assurance of payment to the Utility

Companies, as stated in the Motion, satisfies 11 U.S.C. § 366 and is hereby approved.

         3.        Absent any further order of the Court, the Utility Companies shall not: (a) alter,

refuse, or discontinue service to, or discriminate against, Debtors, solely on the basis of the

commencement of these cases or on account of any unpaid invoice for service provided prior to

the commencement of this case; or (b) require the payment of a deposit or other security in

connection with the Utility Companies’ continued provision of Utility Services furnished to the

Debtors.

         4.        The Debtors’ records of payment of pre-petition utility bills, demonstrated ability

to pay future utility bills and limited expected post-petition services necessary constitute

adequate assurance of future payment for Utility Services, pursuant to 11 U.S.C. § 366(b).




                                                    2
36950583.3 05/18/2020
               Case 8:20-bk-03608-CPM          Doc 57    Filed 05/20/20    Page 3 of 8

                                                                     Case No. 8:20-bk-03608-CPM


         5.        The Debtors shall serve by first class mail or email a copy of this Order on all

Utility Companies listed on Schedule 1 hereto within three (3) business days after entry of this

Order.

         6.        Each Utility Company listed on Schedule 1 hereto shall be afforded thirty (30)

days from the date of service of this Order with an amended Schedule 1 to file an objection to the

relief granted herein with respect to such Utility Company.

         7.        The Debtors are authorized to informally resolve any objection to the relief

granted herein raised by a Utility Company without further order of this Court, as the Debtors, in

consultation with their prepetition secured lenders, the United States Trustee and any official

committee of unsecured creditors appointed in these cases, determine is reasonable.

         8.        Any timely objection filed and not informally resolved shall be scheduled for a

hearing. If no timely objection is filed, this Order shall be deemed final, and no further notice,

hearing, or order shall be required.

         9.        Any Utility Company not listed on Schedule 1 hereto but subsequently identified

shall be served with a copy of this Order with an amended Schedule 1 reflecting the Additional

Utility Company and any proposed adequate assurance related thereto.                   Substantially

contemporaneously with the service on such Additional Utility Company(s), the Debtors shall

file with the Court the amended Schedule 1 and a certificate of service.

         10.       Any Additional Utility Company served as set forth above shall be afforded thirty

(30) days from the date of service of this Order with an amended Schedule 1 to object to the

relief granted herein with respect to such Utility Company. If no timely objection is filed, this

Order, as modified by any such amended Schedule 1 hereto, shall be deemed final with respect to

such Additional Utility Company, and no further notice, hearing, or order shall be required.



                                                   3
36950583.3 05/18/2020
               Case 8:20-bk-03608-CPM        Doc 57    Filed 05/20/20    Page 4 of 8

                                                                   Case No. 8:20-bk-03608-CPM


         11.       The Debtors shall serve a copy of this Order on the Utility Companies and any

other interested parties who do not receive service by CM/ECF and file a proof of service within

three (3) days of entry of this Order.

                                              # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                                 4
36950583.3 05/18/2020
Case 8:20-bk-03608-CPM   Doc 57   Filed 05/20/20   Page 5 of 8




                         SCHEDULE 1
                         Case 8:20-bk-03608-CPM                             Doc 57             Filed 05/20/20                Page 6 of 8


                                                                        CFRA, LLC UTILITY VENDORS
STORE           TYPE                        VENDOR                                                VENDOR ADDRESS                              ACCOUNT #
  419   Water              City of Columbia                        1136 Washington St., Columbia, SC 29202                         01-31300775-1002608-6
  419   Telephone          AT&T                                    PO Box 105262, Atlanta, GA 30348-5262
  470   Water              Metro Water Services                    1700 3rd Ave N, Nashville, TN 37208                             0191086300
  470   Storm Water        Metro Water Services                    1700 3rd Ave N, Nashville, TN 37208                             0211345800
  470   Electric           Nashville Electric Service              1214 Church Street, Nashville, TN 37246                         0791056-0362659
  476   Water              Metro Water Services                    1700 3rd Ave N, Nashville, TN 37208                             253329300
  476   Storm Water        Metro Water Services                    1700 3rd Ave N, Nashville, TN 37208                             0235770800
  476   Electric           Nashville Electric Service              1214 Church Street, Nashville, TN 37246                         0791056-0364750
  476   Water              Madison Suburban Utility District       108 W. Webster St, Madison, TN 37115                            004.3040.0
  476   Irrigation         Madison Suburban Utility District       108 W. Webster St, Madison, TN 37115                            004.3020.0
  477   Water              City of Charlotte                       600 E. 4th St, Charlote, NC 28202                               20887-173174 & 20888-173174
  477   Electric           Pineville Telephone & Electric          118 College St, Pineville, NC 28134                             00044296-8
  491   Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1485614545
  491   Water              City of Greensboro                      300 W. Washington St, Greensboro, NC 27401                      410-0264.301
  492   Electric           Union Power Cooperative                 1525 N. Rocky River Rd, Monroe, NC 28110                        5323190001
  492   Water              City of Charlotte                       600 E. 4th St, Charlote, NC 28202                               98234-158463 & 98235-158463
  494   Electric/Water     City of Satesville                      301 S. Center St, Statesville, NC 28677                         37309-11286
  498   Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1822832898
  498   Water              City of Burlington                      425 S. Lexington Ave, Burlington, NC 27215                      22-143561-011
  498   Irrigation         City of Burlington                      425 S. Lexington Ave, Burlington, NC 27215                      22-143563-011
  530   Electric           Dominion Energy                         120 Tredegar St, Richmond, VA 23219                             5716013221
  530   Water              City of Williamsburg                    4001 Lafayette St, Williamsburg, VA 23185-3617                  3867-116691
  530   WasteWater         HRSD                                    1434 Air Rail Ave, Virginia Beach, VA 23455                     7430420002
  530   Telephone          Verizon                                 PO Box 4830, Trenton, NJ 08650-4830
  574   Electric           Appalachian Power                       1 AEP Way, Hurrican, WV 25526                                   02227713910
  574   Water              Town of Christiansburg                  100 E. Main St, Christiansburg, VA 24073                        507776 & 507777
  585   Electric           Dominion Energy                         120 Tredegar St, Richmond, VA 23219                             7219829756
  585   Water              City of Virginia Beach                  2401 Courthouse Drive, Bldg 1, Virginia Beach, VA 23456         000-579750-0148910
  585   WasteWater         HRSD                                    1434 Air Rail Ave, Virginia Beach, VA 23455                     7233950003
  587   Water              City of Harrisonburg Public Utilities   2155 Beery Rd, Harrisonburg, VA 22801-9655                      5521341920-1
  587   Irrigation         City of Harrisonburg Public Utilities   2155 Beery Rd, Harrisonburg, VA 22801-9655                      5521342010-1
  587   Electric           Harrisonburg Electric                   89 W. Bruce St, Harrisonburg, VA 22801                          113041-001
  595   Electric           Dominion Energy                         120 Tredegar St, Richmond, VA 23219                             1483581003
  595   Water              Albemarle County Service Authority      168 Spotnap Rd, Charlottesville, VA 22911                       06207544-02
  597   Water/Sewer        Winchester Public Utilities             15 N. Cameron Street, Winchester, VA 22601                      014262
  597   Electric           Rappahannock Electric                   13252 Cedar Run Curch Rd, Culpeper, VA 22701                    153877001
 2027   Electric           Dominion Energy                         120 Tredegar St, Richmond, VA 23219                             1347883322
 2027   WasteWater         HRSD                                    1434 Air Rail Ave, Virginia Beach, VA 23455                     8768150005
 2027   Sewer maint        York County                             6 S. Congress St, York, SC 29745                                47958
 2027   Water              Newport News Waterworks                 700 Town Center Dr, Newport News, VA 23606                      200000164998
 3105   ALL                City of Shelby                          300 S. Washington St, Shelby, NC 28150                          179890-01
 3139   Electric           Energy United                           567 Mocksville Hwy, Statesville, NC 28687                       2345500
 3139   Water              City of Charlotte                       600 E. 4th St, Charlote, NC 28202                               20887-151809
 3218   Electric           Middle Tennessee Electric               555 New Salem Rd, Murfreesboro, TN 37129                        2042001674
 3218   Water              Smyrna Utilities                        315 S. Lowry St, Smyrna, TN 37167                               2020778602
 3326   Electric           Nashville Electric Service              1214 Church Street, Nashville, TN 37246                         0791056-0483033
 3327   Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1547639439
                                                                   3300 Enterprise Pkwy, Beachwood, OH 44122-7200
3327    Water              DDR Cotswold                                                                                            TENANT ID # 328818-21089-41909
                                                                   PO Box 29622, Raleigh, NC 27626
3367    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1493802426
3367    Water              Town of Mooresville                     413 N. Main St, Mooresville, NC 28115                           105194
3383    Electric           Middle Tennessee Electric               555 New Salem Rd, Murfreesboro, TN 37129                        2054534781
3383    Water              City of Franklin                        109 3rd Ave S #141, Franklin, TN 37064                          355102003
3423    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           2110279701
3427    Electric           Nashville Electric Service              1214 Church Street, Nashville, TN 37246                         0791056-0439228
3450    Electric           Gallatin Department of Electricity      135 Jones St, Gallatin, TN 37066                                208315-001
3453    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1684288603
3472    Electric           New River Light & Power (NRLP)          220 Winklers Creek Rd, Boone, BC 28607                          16690
3472    Water              Town of Boone                           Water & Sewer Dept, 567 W. King St, Boone, NC 28607             000026875-0
3487    Electric           Duke Energy Progress                    526 S. Church St, Charlotte, NC 28202                           8341908732
3488    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1286294541
3502    Water/Gas          Clarksville Gas & Water                 2215 Madison St, Clarksville, TN 37043                          82126301
3502    Electric           Clarksville Department of Electricity   228 Excell Rd, Clarksville, TN 37043                            299518
3502    Telephone          AT&T                                    PO Box 105262, Atlanta, GA 30348-5262
4403    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           2060419496
4403    Water              City of Winston Salem                   PO Box 2511, Winston-Salem, NC 27102                            2113946
4405    Water              City of Gastonia                        150 S. York St, Gastonia, NC 28052                              20174180
4405    Water-storm        City of Gastonia                        150 S. York St, Gastonia, NC 28052                              20448750
4407    Electric/Water     City of High Point                      211 S. Hamilton St, High Point, NC 27260                        89374
4408    Electric           Duke Energy Progress                    526 S. Church St, Charlotte, NC 28202                           3754788440
4408    Water              City of Raleigh                         222 W. Hargett St, 2nd Floor, Raleigh, NC 27601                 6836600000
4414    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           2047979898
4414    Water/Trash        City of Hickory                         76 N. Center St, Hickory, NC 28601                              131742-60707
4416    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1283889453
4416    Water              Anderson Electric City Utilities        601 S. Main St, Anderson, SC 29624                              500002003
4417    Electric           Duke Energy                             526 S. Church St, Charlotte, NC 28202                           1881032932
                     Case 8:20-bk-03608-CPM                  Doc 57            Filed 05/20/20                 Page 7 of 8


                                                        CFRA, LLC UTILITY VENDORS
STORE        TYPE                        VENDOR                                    VENDOR ADDRESS                               ACCOUNT #
 4417   Water          City of Kannapolis           401 Laureate Way, Kannapolis, NC 28081                          00106132-01
 4423   Electric       Duke Energy                  526 S. Church St, Charlotte, NC 28202                           1527866029
 4423   Water          City of Salisbury            125 N. Division St, Salisbury, MD 21801                         0804932-1017487
 4424   Electric       Dominion Energy              120 Tredegar St, Richmond, VA 23219                             0334525276
 4424   Water          City of Virginia Beach       2401 Courthouse Drive, Bldg 1, Virginia Beach, VA 23456         000-579750-0106786
 4424   WasteWater     HRSD                         1434 Air Rail Ave, Virginia Beach, VA 23455                     7376560008
 4431   Electric       Duke Energy                  526 S. Church St, Charlotte, NC 28202                           1947911124
 4431   Water          City of Charlotte            600 E. 4th St, Charlote, NC 28202                               719443-86357 & 987319-390585
 4442   Water          Metro Water Services         1700 3rd Ave N, Nashville, TN 37208                             158107302
 4442   Electric       Nashville Electric Service   1214 Church Street, Nashville, TN 37246                         0791056-0393132
 4448   Electric       Duke Energy                  526 S. Church St, Charlotte, NC 28202                           1259481680
 4448   Water          Spartanburg Water System     200 Commerce St, Spartanburg, SC 29306                          250705
 4448   Irrigation     Spartanburg Water System     200 Commerce St, Spartanburg, SC 29306                          250708
 4451   Water          Metro Water Services         1700 3rd Ave N, Nashville, TN 37208                             159723301
 4451   Electric       Nashville Electric Service   1214 Church Street, Nashville, TN 37246                         0791056-0397003
 4458   Electric       Randolph Electric            879 McDowell Rd, Asheboro, NC 27205                             24881001
 4458   Water          City of Asheboro             146 N. Church St, PO Box 1106, Asheboro, NC 27204-1106          39231
 4505   Electric       Duke Energy                  526 S. Church St, Charlotte, NC 28202                           2093936554
 4505   Water          City of Durham               101 City Hall Plaza, Durham, NC 27701                           191777635410
 4505   Irrigation     City of Durham               101 City Hall Plaza, Durham, NC 27701                           191779635412
 4506   Electric       Duke Energy                  526 S. Church St, Charlotte, NC 28202                           2138030502
 4506   Water          City of Charlotte            600 E. 4th St, Charlote, NC 28202                               679472-337464
                 Case 8:20-bk-03608-CPM               Doc 57      Filed 05/20/20      Page 8 of 8


                                           CFRA TRI-CITIES, LLC UTILITY VENDORS
STORE      TYPE                 VENDOR                               VENDOR ADDRESS                   ACCOUNT #
  589   Gas          Atmos Energy                   PO Box 650205, Dallas, TX 75265-0205            3016480335
  589   Electric     BVU                            15022 Lee Hwy, Bristol, VA 24202                200351-006859
  589   Irrigation   BVU                            15022 Lee Hwy, Bristol, VA 24202                200352-006859
  589   Water        BVU                            15022 Lee Hwy, Bristol, VA 24202                200352-006859
 4435   Water        City of Kingsport              225 W. Center St, Kingsport, TN 37660           154356-54522
 4435   Electric     Appalachian Power              1 AEP Way, Hurrican, WV 25526                   01872697550
 4440   Electric     BrightRidge                    2600 Boones Creek Rd, Johnson City, TN 37615    190349001
 4440   Water        Johnson City Utility System 601 E. Main St, Johnson City, TN 37601-4880        493-19250-02
